Respondent's husband, Michael Belyus, was employed by Wilkinson, Gaddis  Company as a handy man about their stables and garage. On August 4th, 1925, he suffered burns from which he died two days later. It is conceded that he met with an accident on his employer's premises during his working hours. Appellant contends that the accident did not arise out of and in the course of his employment. Compensation was awarded by the workmen's compensation bureau, which was reversed by the Essex Common Pleas Court, which judgment was reversed by the Supreme Court.
The testimony is necessarily meagre as no one saw the accident, but it discloses that the deceased had previously used gasoline and kerosene in his work, and this was the fluid in the bucket when the fire occurred. There was no physical evidence that deceased was engaged in anything not pertaining to his duties to his employer.
Under the testimony and reasonable presumptions arising therefrom, we conclude that the judgment of the Supreme Court should be affirmed.
Judgment affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, BODINE, DONGES, DEAR, WOLFSKEIL, RAFFERTY, JJ. 7.
For reversal — LLOYD, CASE, HETFIELD, WELLS, JJ. 4. *Page 93